                 IN THE UNITED STATES MAGISTRATE COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

 UNITED STATES OF AMERICA,                   PO 18-5056-BLG-TJC

            Plaintiff,                       Violation No. 6610142
                                             Location Code: M14
      vs.
                                             ORDER GRANTING MOTION TO
 SOLOMON G. DEMONTINEY,                      DISMISS WITH PREJUDICE AND
                                             QUASHING BENCH WARRANT
            Defendant.


      Upon motion of the United States, and good cause appearing,

      IT IS HEREBY ORDERED that the motion to dismiss Violation Notice

6610142 with prejudice is GRANTED. (Doc. 6.) This matter is dismissed, with

prejudice as fully adjudicated.

      IT IS FURTHER ORDERED that the warrant issued on October 3, 2018 for

Solomon G. Demontiney regarding Violation No. 6610142 shall be QUASHED.

The Clerk of Court is directed to notify the U.S. Marshals Service of this Order

immediately.

      DATED this 17th day of October, 2018.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge




                                         1
